Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the accumulated measurement error" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Badaye et a. (Pub No. US 2011/0018557 A1; hereinafter Badaye).
Regarding Claim 1, Badaye teaches a multibend sensor (Sensor in Fig. 1A to Fig. 1E and Fig. below; See [0029]-[0044]), comprising: 
a reference strip (See plurality of electrodes 130a, 130b, 130c make the reference strip in Fig. 1B and Fig. below; See [0029]-[0044]) having a first plurality of electrodes (electrodes 130a, 130b and 130c in Fig. 1B and Fig. below; See [0029]-[0044]), wherein each of the first plurality of electrodes is adapted to receive a signal (130a, 130b, 130c in Fig. 1B and Fig. below are receiver electrodes, therefore receives signal; See [0029]-[0034]); 
a sliding strip (See plurality of electrodes 125a, 125b, 125c make the sliding strip in Fig. 1B and Fig. below; See [0029]-[0044]) having a second plurality of electrodes (electrodes 125a, 125b and 125c in Fig. 1B and Fig. below; See [0029]-[0044]), wherein each of the second plurality of electrodes is adapted to transmit at least one signal (125a, 125b, 125c in Fig. 1B and Fig. below are transmitter electrodes, therefore transmits signal; See [0029]-[0034]), wherein the sliding strip moves with respect to the reference strip (See sliding strips moves with respect to reference strip from Fig. 1B to Fig. 1C; See [0029]-[0034]); and 
measurement circuitry (circuitry that generates graph of Fig. 1B and Fig. 1C; See [0028]-[0033]) adapted to process signals received by the first plurality of electrodes (signals transmitted by transmitter electrodes; See [0025], [0029]), wherein the processed signals provide information regarding the relative position of the sliding strip to the reference strip (graph in Fig. 1B and Fig. 1C represents the relative position between reference strip and sliding strip from Fig. 1B to Fig. 1C; See [0029]-[0034]).  

    PNG
    media_image1.png
    823
    801
    media_image1.png
    Greyscale

Regarding Claim 2, Badaye teaches the multibend sensor of claim 1, wherein the measurement circuitry processes the signals to determine a capacitance (See [0091]-[0095]).  
Regarding Claim 3, Badaye teaches the multibend sensor of claim 1, wherein the measurement circuitry processes the signals to determine a resistance (resistive sensing method determine resistance; See [0024]).  
Regarding Claim 4, Badaye teaches the multibend sensor of claim 1, wherein the reference strip and the sliding strip are secured to each other at one end (See reference strip and sliding strip are secured to each other in Fig. 1B and Fig. 1C and Fig. below; See [0029]-[0034]).  

    PNG
    media_image1.png
    823
    801
    media_image1.png
    Greyscale

Regarding Claim 5, Badaye teaches the multibend sensor of claim 1, wherein the reference strip and the sliding strip are secured to each other at one end (See reference strip and sliding strip are secured to each other in Fig. 1B and Fig. 1C and Fig. below; See [0029]-[0034]).  

    PNG
    media_image1.png
    823
    801
    media_image1.png
    Greyscale

Regarding Claim 6, Badaye teaches the multibend sensor of claim 1, wherein at least two of the first plurality of electrodes receive a signal from a corresponding electrode of the second plurality of electrodes (two first plurality of electrodes 130a, 130b receives signal from corresponding 125a, 125b in Fig. 1B, Fig. 1C; See [0025]-[0030]).  
Regarding Claim 7, Badaye teaches the multibend sensor of claim 1, wherein the accumulated measurement error is negligible (to resolve erroneous result. Therefore to achieve negligible error; See [0038]).  

Regarding Claim 8, Badaye teaches a multibend sensor (Sensor in Fig. 1A to Fig. 1E and Fig. below; See [0029]-[0044]), comprising: 

a plurality of reference strips (See plurality of electrodes 130a, 130b, 130c make the reference strip in Fig. 1B and Fig. below; See [0029]-[0044]) having a first plurality of electrodes (electrodes 130a, 130b and 130c in Fig. 1B and Fig. below; See [0029]-[0044]), wherein each of the first plurality of electrodes is adapted to receive a signal (130a, 130b, 130c in Fig. 1B and Fig. below are receiver electrodes, therefore receives signal; See [0029]-[0034]); 

a plurality of sliding strips (See plurality of electrodes 125a, 125b, 125c make the plurality of sliding strips in Fig. 1B and Fig. below; See [0029]-[0044]) having a second plurality of electrodes (electrodes 125a, 125b and 125c in Fig. 1B and Fig. below; See [0029]-[0044]), wherein each of the second plurality of electrodes is adapted to transmit at least one signal (125a, 125b, 125c in Fig. 1B and Fig. below are transmitter electrodes, therefore transmits signal; See [0029]-[0034]), wherein at least one of the plurality of sliding strips moves with respect to at least one of the plurality reference strips (See sliding strips moves with respect to reference strip from Fig. 1B to Fig. 1C; See [0029]-[0034]); and 
measurement circuitry (circuitry that generates graph of Fig. 1B and Fig. 1C; See [0028]-[0033]) adapted to process signals received by the at least one of the first plurality of electrodes (signals transmitted by transmitter electrodes; See [0025], [0029]), wherein the processed signals provide information regarding the relative position of the sliding strip to the reference strip (graph in Fig. 1B and Fig. 1C represents the relative position between reference strip and sliding strip from Fig. 1B to Fig. 1C; See [0029]-[0034]).  

    PNG
    media_image1.png
    823
    801
    media_image1.png
    Greyscale

Regarding Claim 9, Badaye teaches the multibend sensor of claim 8, wherein the measurement circuitry processes the signals to determine a capacitance (See [0091]-[0095]).  
Regarding Claim 10, Badaye teaches the multibend sensor of claim 8, wherein the measurement circuitry processes the signals to determine a resistance (resistive sensing method determine resistance; See [0024]).  
Regarding Claim 11, Badaye teaches the multibend sensor of claim 8, wherein the information provided by the processed signals describes at least one curve in one plane (See processed signal in curve of Fig. 1B and Fig. 1C on one plane; See [0029]-[0044]).  

    PNG
    media_image2.png
    425
    680
    media_image2.png
    Greyscale

Regarding Claim 12, Badaye teaches the multibend sensor of claim 8, wherein the information provided by the processed signals describes at least one curve in a plurality of planes (See processed signal in curve of Fig. 1B and Fig. 1C on plurality of planes; See [0029]-[0044]).  

    PNG
    media_image3.png
    425
    680
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Badaye in view of Rosener et al. (Pub NO. US 2011/0182458 A1; hereinafter Rosener).

Regarding Claim 13, Badaye teaches a sensor for measuring (Sensor in Fig. 1A to Fig. 1E and Fig. below; See [0029]-[0044]), comprising: 

comprising: a reference strip (See plurality of electrodes 130a, 130b, 130c make the reference strip in Fig. 1B and Fig. below; See [0029]-[0044]) having a first plurality of electrodes (electrodes 130a, 130b and 130c in Fig. 1B and Fig. below; See [0029]-[0044]), wherein each of the first plurality of electrodes is adapted to receive a signal (130a, 130b, 130c in Fig. 1B and Fig. below are receiver electrodes, therefore receives signal; See [0029]-[0034]); 

a sliding strip (See plurality of electrodes 125a, 125b, 125c make the sliding strip in Fig. 1B and Fig. below; See [0029]-[0044]) having a second plurality of electrodes (electrodes 125a, 125b and 125c in Fig. 1B and Fig. below; See [0029]-[0044]), wherein each of the second plurality of electrodes is adapted to transmit at least one signal (125a, 125b, 125c in Fig. 1B and Fig. below are transmitter electrodes, therefore transmits signal; See [0029]-[0034]), wherein the sliding strip moves with respect to the reference strip (See sliding strips moves with respect to reference strip from Fig. 1B to Fig. 1C; See [0029]-[0034]); and 

measurement circuitry (circuitry that generates graph of Fig. 1B and Fig. 1C; See [0028]-[0033]) adapted to process signals received by the first plurality of electrodes (signals transmitted by transmitter electrodes; See [0025], [0029]), wherein the processed signals provide indication of movement of the sliding strip with respect to the reference strip (graph in Fig. 1B and Fig. 1C represents the relative position between reference strip and sliding strip from Fig. 1B to Fig. 1C; See [0029]-[0034]).  

    PNG
    media_image1.png
    823
    801
    media_image1.png
    Greyscale

Badaye is silent about measuring a spinal bend, a housing adapted to conform to the shape of a spine, wherein the measured movement is related to spinal shape.  
Rosener teaches regarding capacitive touch sensor (See abstract) measuring a spinal bend (See measuring spinal shape housing 24 in Fig. 6 and Fig. below; See [0063]), a housing adapted to conform to the shape of a spine (spine shape housing 24 with electrode 4in Fig. 6 and fig. below; See [0063]-[0065]), wherein the measured movement is related to spinal shape (movement is doffed or donned of spinal housing 24 in Fig. 6 and Fig. below; See [0063]-[0065]).

    PNG
    media_image4.png
    418
    851
    media_image4.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Badaye by measuring a spinal bend, a housing adapted to conform to the shape of a spine, wherein the measured movement is related to spinal shape, as taught by Rosener in order to achieve improved capacitive sensing system (Rosener; [0004]).

Regarding Claim 14, Badaye in view of Rosener teaches the sensor of claim 13.  Badaye further teaches wherein the measurement circuitry processes the signals to determine a capacitance (See [0091]-[0095]).  
Regarding Claim 15, Badaye in view of Rosener teaches the sensor of claim 13. Badaye further teaches wherein the measurement circuitry processes the signals to determine a resistance (resistive sensing method determine resistance; See [0024]).  
Regarding Claim 16, Badaye in view of Rosener teaches the sensor of claim 13. Badaye further teaches wherein the measured movement is in one direction (See sliding strips moves with respect to reference strip in longitudinal direction from Fig. 1B to Fig. 1C; See [0029]-[0034]).  
Regarding Claim 17, Badaye in view of Rosener teaches the sensor of claim 13. Badaye further teaches wherein the measured movement is in a plurality of directions (See sliding strips moves with respect to reference strip in longitudinal direction and vertical direction from Fig. 1B to Fig. 1C; See [0029]-[0034]).

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

a. VAN DE VYVER et al. (Pub No. US 2017/0265810 A1) discloses Elastic Sensor.
b. Song et al. (Pub No. US 2016/0254328 A1) discloses Bend Identifying Method.
c. Radiivojevic et al. (Pub No. US 2009/0293631 A1) discloses Flexural Deformation Sensing Device.
d. Muramatsu et al. (Patent No. US 8,931,351 B2) discloses Bend Sensor.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZANNATUL FERDOUS/Examiner, Art Unit 2858    

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858